



SEPARATION AGREEMENT AND RELEASE IN FULL
THIS SEPARATION AGREEMENT AND RELEASE IN FULL (the “Agreement”) is effective as
of April 18, 2016 (the “Effective Date”), by and between Bristow Group Inc., a
Delaware corporation (the “Company”), and K. Jeremy Akel (“Executive”).
RECITALS
WHEREAS, the Company and Executive are parties to that certain Amended and
Restated Severance Benefits Agreement dated as of April 10, 2012 (the
“Employment Agreement”);
WHEREAS, the Executive holds the office of Senior Vice President and Chief
Operating Officer which is considered a Tier 2 employee position under the
Company’s Management Severance Benefits Plan for U.S. Employees effective June
4, 2014 (the “Severance Plan”);
WHEREAS, the Company and Executive have determined that Executive will resign
from officer and director positions and separate from employment with the
Company and its affiliates and subsidiaries effective as of April 18, 2016 (the
“Termination Date”) under certain terms herein set forth;
WHEREAS, the Company and Executive hereby agree that Executive’s separation from
the Company in a manner consistent with those set forth herein shall qualify as
a “Termination without Cause” for purposes of the Employment Agreement and the
Severance Plan;
WHEREAS, in consideration of the mutual promises contained herein, Executive
voluntarily enters into this Agreement upon the terms and conditions herein set
forth; and
WHEREAS, in consideration of the mutual promises contained herein, the Company
is willing to enter into this Agreement upon the terms and conditions herein set
forth.
AGREEMENT
NOW, THEREFORE, intending to be legally bound and in consideration of the mutual
covenants and agreements hereinafter set forth, the Company and Executive agree
to the following terms and conditions:
1.Resignation from Officer and Director Positions. Effective as of the
Termination Date, Executive hereby resigns from his position as Senior Vice
President and Chief Operating Officer of the Company and any and all director,
manager and other officer (or equivalent) positions he holds with the Company
and any entity controlled by, controlling or under common control with the
Company (the “Affiliated Group”). Executive agrees to take any and all further
acts necessary to accomplish these resignations. Company agrees to take all
actions necessary to remove Executive from all officer and board positions that
he holds at the Company and within the Affiliated Group and defend and indemnify
Executive from any claims that may arise from holding those officer or board
positions to the extent provided in the Company’s bylaws and in accordance with
Section 11(n) of this Agreement.


Page 1

--------------------------------------------------------------------------------





2.    Payment of Accrued Amounts; Pro Rated FY 2017 Bonus.
(a)    The Company shall pay Executive his accrued and unpaid base salary
through the Termination Date, in accordance with the Company’s normal payroll
schedule and procedures for its executives and applicable law. In addition, the
Company shall reimburse Executive for any eligible business expenses incurred
prior to the Effective Date to which he is otherwise entitled to reimbursement
in accordance with the provisions of applicable Company policy and applicable
law.
(b)    On or prior to June 17, 2016 (the “Cash Payment Date”), the Company shall
pay to Executive an amount equal to $36,605, which represents payment for all of
Executive’s unused paid time off.
(c)    Executive shall be entitled to payment at target of Executive’s annual
bonus (with the discretionary component deemed for this purpose to be earned at
100% of the target bonus) with respect to the Company’s fiscal year ending March
31, 2017, in accordance with the Company’s FY 2017 Annual Incentive Compensation
Plan, with such payment pro-rated by a fraction, the numerator of which shall
equal the number of days between April 1, 2016 and the Termination Date and the
denominator of which shall equal 365. The parties agree that the pro-rated
annual bonus payable pursuant to this Section 2(c) equals $15,342, and shall be
paid to Executive on or prior to the Cash Payment Date.
3.    Separation Payment. On or prior to the Cash Payment Date, the Company
shall pay to Executive an amount in cash totaling $768,581 (the “Separation
Payment”), which amount shall include the following components:
A.
1.0 X Annual Salary of $439,189
=
$ 439,189
B.
1.0 X Full Target Bonus of $329,392
=
$ 329,392
Total
 
 
$ 768,581

; provided however, Company’s obligation to make the payments described in this
Section 3 is subject to Executive’s compliance with Section 10 below. 
Executive’s breach of any of the provisions of Section 10 below may delay or
otherwise relieve Company of its obligation to make said payments.  
4.    Restricted Stock, Restricted Stock Units and Options.
(a)    All outstanding awards of restricted stock units and non-qualified stock
options shall fully vest effective on June 17, 2016; provided, however, the
retention award consisting of 12,784 restricted stock units that was granted to
the Executive on February 3, 2014 with a scheduled cliff vesting date of
February 3, 2017 shall be forfeited in full per the terms of the award and shall
not vest with the other outstanding awards of restricted


Page 2

--------------------------------------------------------------------------------





stock units and non-qualified stock options on June 17, 2016. Exhibit A hereto
lists the unvested restricted stock unit awards that shall vest on
June 17, 2016.
(b)    Non-qualified stock options outstanding on the Termination Date shall
remain exercisable until June 19, 2017. Exhibit A hereto lists the expiration
date with respect to unexercised stock options.
5.    Performance Cash Awards. Upon the Termination Date, Executive shall be
fully vested in the right to receive, without pro-ration, his outstanding
performance cash awards. Exhibit A hereto lists Executive’s outstanding
performance cash awards granted in June 2014 and June 2015 which shall be
payable to Executive on June 17, 2016 based upon achievement of “target” level
performance criteria. Additionally, Exhibit A includes Executive’s outstanding
performance cash award that was granted in June 2013 which shall be paid to
Executive on the date that such award is payable in the normal course of
business to other award recipients and shall be paid based on actual performance
pursuant to the terms of the award.
6.    Deferred Compensation. Company and Executive acknowledge that Executive’s
rights under the Bristow Group Inc. Deferred Compensation Plan, as amended and
restated effective as of August 1, 2008 (the “Deferred Compensation Plan”), are
not intended to be affected by this Agreement, except that Executive’s
termination of employment with the Company will terminate any obligation of the
Company to make future contributions to the Deferred Compensation Plan for
Executive’s benefit. Company and Executive also acknowledge that pursuant to the
provisions of the Deferred Compensation Plan, Executive is not entitled to any
contribution for the plan year ending December 31, 2016. Executive’s benefit
under the Deferred Compensation Plan shall be paid to Executive on the first
business day occurring on or after the date that is six months after the
Termination Date, pursuant to the terms of the Deferred Compensation Plan and in
compliance with the six-month delay requirement under Section 409A(a)(2)(B)(i)
of the Internal Revenue Code of 1986, as amended (the “Code”).
7.    Group Health Coverage; Life Insurance. Effective as of the first day of
the month following the Termination Date, until the earliest to occur of (A) the
expiration of eighteen months after the Termination Date, (B) the date the
Executive first becomes eligible to receive health benefits under another
employer-provided plan, from and after the Termination Date, or (C) the death of
the Executive, the Company shall, subject to proper COBRA election by Executive,
continue medical and dental benefits to the Executive (and, if applicable, to
the spouse and dependents of the Executive who received such benefits under the
Executive’s coverage immediately prior to the Termination Date) at least equal
to those that would have been provided to the Executive (and to any such
dependent) in accordance with the plans, programs, practices and policies of the
Company had the Executive remained actively employed, provided that Executive
makes all required COBRA payments to the Company, and the Company shall
immediately reimburse Executive for each such COBRA payment. Continued group
health coverage shall be subject to imputed tax on Executive in accordance with
applicable law.
8.    Outplacement. The Company shall provide to Executive outplacement services
in accordance with the current Human Resources’ practice for a period of up to
twelve months after the Termination Date.


Page 3

--------------------------------------------------------------------------------





9.    Release. Executive acknowledges that this Agreement provides Executive
with rights and privileges to which Executive would not otherwise be entitled in
the absence of the execution of a waiver and release, and, in exchange for the
same and pursuant to Section 1(a)(iv) of the Employment Agreement, Executive
agrees to take action to timely execute a full and complete release of claims
against the Company, its affiliates, officers and directors in the form attached
hereto as Exhibit B (“Release”). Notwithstanding any provision herein to the
contrary, if Executive has not delivered to the Company an irrevocable Release
and resignation notice(s) for each applicable affiliate and subsidiary of the
Company for which the Executive serves as an officer or director executed by or
on behalf of Executive on or before the forty-fifth (45th) day after the
Termination Date, or if the Release is subsequently revoked, Executive shall
have no rights to the payments and benefits specified in Sections 2(b), 2(c), 3,
4(b), 5, 7, and 8 hereof.
10.    Covenants. The Executive recognizes that the Company’s willingness to
enter into this Agreement is based in material part on the Executive’s agreement
to the provisions of this Section 10, and that the Executive’s breach of the
provisions of this Section 10 could materially damage the Company. For purposes
of this Agreement, the “Restricted Period” referenced herein shall mean the
twelve-month period of time immediately following the Termination Date.
(a)
Confidential Information. During the course of Executive’s employment with the
Company, the Company has provided its confidential and trade secret information
to the Executive, and the Executive agreed and continues to agree to hold in a
fiduciary capacity for the benefit of the Company and the Affiliated Group, all
Confidential Information; provided however, that the following shall not
constitute confidential and proprietary information: (1) information that
Executive can demonstrate was already known to him prior to the commencement of
his employment with the Company, (ii) information that is in or has entered the
public domain through no breach of this Agreement or other wrongful act of
Executive, and (iii) information that has been legally received by Executive
from a third party who is not under any obligation of confidentiality with
respect to such information. The Executive shall not communicate, divulge or
disseminate Confidential Information at any time during or after the Executive’s
employment with the Company and the Affiliated Group, except with the prior
written consent of the Company, or as otherwise required by law or legal process
or governmental inquiry or as such disclosure or use may be required in the
course of the Executive performing the Executive’s duties and responsibilities
hereunder. Notwithstanding the foregoing provisions, if the Executive is
required to disclose any such confidential or proprietary information pursuant
to applicable law or governmental inquiry or a subpoena or court order, the
Executive shall promptly notify the Company in writing of any such requirement
so that the Company or the appropriate member of the Affiliated Group may at its
sole cost seek an appropriate protective order or other appropriate remedy. The
Executive shall reasonably cooperate with the Company and the Affiliated Group
to obtain such a protective order or other remedy. If such order or other remedy
is not obtained prior to the time the Executive is required to make the
disclosure, then unless the Company waives compliance with the provisions
hereof, the Executive shall disclose only that portion of the confidential or
proprietary



Page 4

--------------------------------------------------------------------------------





information which the Executive is advised by counsel (either the Executive’s or
the Company’s) in writing that the Executive is legally required to so disclose.
Upon the Termination Date, the Executive shall promptly return to the Company
all records, files, memoranda, correspondence, notebooks, notes, reports,
customer lists, drawings, plans, documents, and other documents and the like
relating to the business of the Company and the Affiliated Group or containing
any Confidential Information relating to the Company and the Affiliated Group or
that the Executive used, prepared or came into contact with during the course of
the Executive’s employment with the Company and the Affiliated Group, and all
keys, credit cards and passes, and such materials shall remain the sole property
of the Company and/or the Affiliated Group, as applicable; provided however,
that Executive may keep his cell phone and cell phone number. The Executive
agrees to represent in writing to the Company on the Termination Date that the
Executive has complied with the foregoing provisions of this Section 10(a).
(b)
Work Product and Inventions. The Company and/or its nominees or assigns shall
own all right, title and interest in and to the Developments, whether or not
patentable, that were reduced to practice or registrable under patent,
copyright, trademark or other intellectual property law anywhere in the world,
made, authored, discovered, reduced to practice, conceived, created, developed
or otherwise obtained by the Executive (alone or jointly with others) during the
Executive’s employment with the Company and the Affiliated Group, and arising
from or relating to such employment or the business of the Company or of other
member of the Affiliated Group (whether during business hours or otherwise, and
whether on the premises of using the facilities or materials of the Company or
of other members of the Affiliated Group or otherwise). On or prior to the
Termination Date, the Executive shall promptly and fully disclose to the Company
and to no one else all Developments, and hereby assigns to the Company without
further compensation all right, title and interest the Executive has or may have
in any Developments, and all patents, copyrights, or other intellectual property
rights relating thereto, and agrees that the Executive has not acquired and
shall not acquire any rights during the course of the Executive’s employment
with the Affiliated Group or thereafter with respect to any Developments.

(c)
Non-Solicitation of Affiliated Group Employees. The Executive shall not, at any
time during the Restricted Period, without the prior written consent of the
Company, directly or indirectly, solicit, recruit, or employ (whether as an
employee, officer, agent, consultant or independent contractor) any person who
is or was at any time during the previous twelve months, an employee,
representative, officer or director of the Company or any member of the
Affiliated Group. Further, during the Restricted Period, the Executive shall not
take any action that could reasonably be expected to have the effect of directly
encouraging or inducing any person to cease their relationship with the Company
or any member of the Affiliated Group for any reason. A general employment
advertisement by an entity of which the Executive is a part



Page 5

--------------------------------------------------------------------------------





or an application for a position with such entity through no action of
Executive, directly or indirectly, will not constitute solicitation or
recruitment.
(d)
Non-Competition. In consideration of the benefits contemplated in Section 2
through Section 8 herein to be provided by the Company to the Executive, the
Executive agrees as follows:

(i)
Areas Other Than Louisiana. Except with respect to competition in the State of
Louisiana, or with respect to competition in or above the waters off the State
of Louisiana in the areas specified in subparagraph (B) of Section 10(d)(ii) of
this Agreement, during the Restricted Period, the Executive shall not, either
directly or indirectly, compete with the business of the Company anywhere in the
world where the Company or any member of the Affiliated Group conducts business
by (1) becoming an officer, agent, employee, partner or director of any other
corporation, partnership, limited liability company or other entity, or
otherwise render services (including consulting or advisory services) to or
assist or hold an interest (except as a less than 2-percent shareholder of a
publicly traded corporation or as a less than 5-percent shareholder of a
corporation that is not publicly traded) in any business similar to the business
of the Company or any member of the Affiliated Group, or from soliciting for
such similar business the customers of the business of the Company or any member
of the Affiliated Group, or (2) soliciting, servicing, or accepting the business
of (A) any active customer of the Company or any member of the Affiliated Group,
or (B) any person or entity who is or was at any time during the previous twelve
months a customer of the Company or any member of the Affiliated Group, provided
that such business is competitive with any business of the Company or any member
of the Affiliated Group. Company and Executive agree only the following entities
are competitive or similar business: CHC Group (including any advisors,
creditors’ committees, trustees, or other entities related to CHC Group’s
chapter 11 bankruptcy reorganization), Avincis Group, PHI Group, Era Group, Omni
Group, Lider Taxi Aerero S/A—Air Brasil, Cougar Helicopters Inc., Westar
Aviation Services SDN BHD, Caverton Helicoptors Limited, NHV Group, HNZ Global,
Babcock International Group PLC, AAR Corp., Milestone Aviation Group, Waypoint
Leasing Limited, Lobo Leasing Limited, and any other entity that is a successor
to the business of any of the foregoing listed companies. The provisions of
Article 10(d)(i) shall not apply to any other entity.

(ii)
Louisiana. With respect to competition in the State of Louisiana, or with
respect to competition in or above the waters specified in subparagraph (B) of
this Section 10(d)(ii).

A.
Executive, during the Restricted Period, agrees to refrain from carrying on or
engaging in a business similar to the business of the



Page 6

--------------------------------------------------------------------------------





Company or any member of the Affiliated Group, or from soliciting for such
similar business the customers of the business of the Company or any member of
the Affiliated Group, within the Parishes of Lafayette, Vermillion, Cameron,
Iberia, St. Mary, Plaquemines, Terrebonne, Lafourche, St. Bernard, Orleans,
Calcasieu and Jefferson in the State of Louisiana, so long as the Company or any
member of the Affiliated Group carries on a like business therein during the
Restricted Period; and
B.
Executive, during the Restricted Period, agrees to refrain from carrying on or
engaging in a business similar to the business of the Company or any member of
the Affiliated Group or from soliciting for such similar business the customers
of the business of the Company or any member of the Affiliated Group in or above
the waters of the Gulf of Mexico adjacent to the Parishes of Lafayette,
Vermillion, Cameron, Iberia, St. Mary, Plaquemines, Terrebonne, Lafourche, St.
Bernard, Orleans, Calcasieu and Jefferson in the State of Louisiana, so long as
the Company or any member of the Affiliated Group carries on a like business
therein during the Restricted Period.

C.
All non-capitalized terms in subparagraphs (A) and (B) of this Section 10(d)(ii)
are intended to and shall have the same meanings that those terms (to the extent
they appear therein) have in La. R.S. 23:921.C. Subject to and only to the
extent not inconsistent with the foregoing sentence, the Parties understand the
following phrases to have the following meanings:

(1)
The phrases “carrying on or engaging in a business similar to the business of
the Company or any member of the Affiliated Group” and “any business similar to
the business of the Company or any member of the Affiliated Group” includes and
is limited to engaging, as principal, agent, trustee, or through the agency of
any corporation, partnership, limited liability company, association or agent or
agency, in any business that conducts an offshore oil and gas helicopter or
fixed wing service business in competition with the Company or any member of the
Affiliated Group or being the owner (except as a less than 2-percent direct
shareholder of a publicly traded corporation or as a less than 5-percent direct
shareholder of a corporation that is not publicly traded) of any interest in any
corporation or other entity, or an officer, director, or employee of any
corporation or other entity (other than the Company or any member of the
Affiliated Group), or a member or employee or any partnership, or employee of
any other business that conducts an offshore oil and gas



Page 7

--------------------------------------------------------------------------------





helicopter or fixed wing service business in competition with the Company or any
member of the Affiliated Group. Moreover, the term also includes (i) directly or
indirectly inducing any current customers of the Company or any member of the
Affiliated Group to patronize any offshore oil and gas helicopter or fixed wing
service business in competition with the Company or any member of the Affiliated
Group; (ii) canvassing or soliciting any offshore oil and gas helicopter service
business of the type conducted by the Company or any member of the Affiliated
Group; (iii) directly or indirectly requesting or advising any current customers
of the Company or any member of the Affiliated Group to withdraw, curtail or
cancel such customer’s offshore oil and gas helicopter or fixed wing service
business with the Company or any member of the Affiliated Group; or (iv)
directly or indirectly disclosing to any other person, firm, corporation or
entity, the names and addresses of any of the current customers of the Company
or any member of the Affiliated Group. In addition, the term includes, directly
or indirectly, through any person, firm, association, corporation, limited
liability company or other entity with which Executive is now or may hereafter
become associated, causing or inducing any present employee of the Company or
any of the Affiliated Group to leave the employ of the Company or any of the
Affiliated Group to accept employment with the Executive or with such person,
firm, association, corporation, limited liability company or other entity.
(2)
The phrase “a similar business to the business of the Company or any member of
the Affiliated Group” means an offshore oil and gas helicopter or fixed wing
service business.

(3)
The phrase “carries on a like business” includes, without limitation, actions
taken by or through a wholly-owned subsidiary or other affiliated corporation or
entity.

(4)
Company and Executive agree only the following entities are a similar or like
business as defined in Article 10(d)(ii)(C) (2) and (3): CHC Group (including
any advisors, creditors’ committees, trustees, or other entities related to CHC
Group’s chapter 11 bankruptcy reorganization), Avincis Group, PHI Group, Era
Group, Omni Group, Lider Taxi Aerero S/A—Air Brasil, Cougar Helicopters Inc.,
Westar Aviation Services SDN BHD, Caverton Helicoptors Limited, NHV Group, HNZ
Global, Babcock International Group PLC, AAR Corp.,



Page 8

--------------------------------------------------------------------------------





Milestone Aviation Group, Waypoint Leasing Limited, Lobo Leasing Limited, and
any other entity that is a successor to the business of any of the foregoing
listed companies. The provisions of Article 10(d)(i) shall not apply to any
other entity.
D.
Notwithstanding any other provision of this Agreement, Section 10(d)(ii) of this
Agreement shall not apply with respect to any geographic area outside of the
geographic territory expressly set forth in this Section 10(d)(ii).

(e)
Assistance. The Executive agrees that after the Termination Date, upon request
by the Company, the Executive will assist the Company and the Affiliated Group
in the defense of any claims, or potential claims that may be made or threatened
to be made against the Company and/or any member of the Affiliated Group in any
Proceeding, and will assist the Company and the Affiliated Group in the
prosecution of any claims that may be made by the Company and/or any member of
the Affiliated Group in any Proceeding, to the extent that such claims may
relate to the Executive’s employment or the period of the Executive’s employment
by the Company. The Executive agrees, unless precluded by law, to promptly
inform the Company if the Executive is asked to participate (or otherwise become
involved) in any Proceeding involving such claims or potential claims. The
Executive also agrees, unless precluded by law, to promptly inform the Company
if the Executive is asked to assist in any investigation (whether governmental
or otherwise) of the Company and/or any member of the Affiliated Group (or their
actions), regardless of whether a lawsuit has then been filed against the
Company and/or any member of the Affiliated Group with respect to such
investigation. The Executive agrees to fully and completely cooperate with any
investigations conducted by or on behalf of the Company and for any member of
the Affiliated Group from time to time. The Company agrees to reimburse the
Executive for all of the Executive’s reasonable out-of-pocket expenses
associated with such assistance, including travel expenses and any attorneys’
fees, and shall pay a per diem fee of $500 per hour (the “Per Diem Rate”) for
the Executive’s service. In addition, the Executive agrees to provide such
services as are reasonably requested by the Company to assist any successor to
the Executive in the transition of duties and responsibilities to such
successor. Any services or assistance contemplated in this Section 10(e) shall
be at mutually agreed to and convenient times and paid at the Per Diem Rate.

(f)
Remedies. The Executive acknowledges and agrees that the terms of this
Section 10 (i) are reasonable in geographic and temporal scope and (ii) are
necessary to protect legitimate proprietary and business interests of the
Company in, inter alia, near permanent customer relationships and confidential
information. The Executive further acknowledges and agrees that (x) the
Executive’s breach of the provisions of this Section 10 will cause the Company
irreparable harm, which cannot be adequately compensated by money damages, and
(y) if the Company elects to prevent



Page 9

--------------------------------------------------------------------------------





the Executive from breaching such provisions by obtaining an injunction against
the Executive, there is a reasonable probability of the Company’s eventual
success on the merits. The Executive consents and agrees that if the Executive
commits any such breach or threatens to commit any breach, the Company shall be
entitled to temporary and permanent injunctive relief from a court of competent
jurisdiction, in addition to, and not in lieu of, such other remedies as may be
available to the Company for such breach, including the recovery of money
damages. If any of the provisions of this Section 10 are determined to be wholly
or partially unenforceable, the Executive hereby agrees that this Agreement or
any provision hereof may be reformed so that it is enforceable to the maximum
extent permitted by law. If any of the provisions of this Section 10 are
determined to be wholly or partially unenforceable in any jurisdiction, such
determination shall not be a bar to or in any way diminish the Company’s right
to enforce any such provisions in any other jurisdiction.
11.    Miscellaneous.
(a)    Dispute Resolution. In the event of any dispute or controversy relating
to or arising under this Agreement, including any challenges to the validity
hereof, the parties hereto mutually consent to the exclusive jurisdiction of the
state courts in the State of Texas and of the federal courts within Texas. In
the event any of the provisions of this Agreement or the application of any such
provisions to the parties hereto with respect to their obligations, shall be
held by a court of competent jurisdiction to be contrary to the laws of the
State of Texas or federal law, the remaining provisions of the Agreement shall
remain in force and effect. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, THE
PARTIES HERETO KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO
TRIAL BY JURY THAT SUCH PARTY MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN
EQUITY, IN CONNECTION WITH THIS AGREEMENT. Executive acknowledges that by
agreeing to this provision, he knowingly and voluntarily waives any right he may
have to a jury trial based on any claims he has, had, or may have against the
Company, including any right to a jury trial under any local, municipal, state
or federal law including, without limitation, claims under Title VII of the
Civil Rights Act of 1964, the Americans With Disabilities Act of 1990, the Age
Discrimination In Employment Act of 1967, the Older Workers Benefit Protection
Act, the Texas Commission on Human Rights Act, claims of harassment,
discrimination or wrongful termination, and any other statutory or common law
claims.
(b)    Governing Law. This Agreement is entered into under, and shall be
governed, interpreted and enforced for all purposes by, the laws of the State of
Texas, without regard to conflicts of laws principles thereof.
(c)    Entire Agreement. Except as specifically set forth herein, this Agreement
contains the entire agreement and understanding between the parties hereto and
supersedes any prior or contemporaneous written or oral agreements,
representations and warranties between them respecting the subject matter
hereof.


Page 10

--------------------------------------------------------------------------------





(d)    Amendment. This Agreement may be amended only by a writing signed by
Executive and by a duly authorized representative of the Company.
(e)    Tax Withholding; Right of Offset. The Company may withhold and deduct
from any benefits and payments made or to be made pursuant to this Agreement
(a) all federal, state, local and other taxes as may be required pursuant to any
law or governmental regulation or ruling, (b) all other normal deductions made
with respect to the Company’s employees generally, and (c) any advances made to
Executive and owed to the Company.
(f)    Assignability. The Company shall have the right to assign this Agreement
and its rights hereunder, in whole or in part. Executive shall not have any
right to pledge, hypothecate, anticipate, or in any way create a lien upon any
amounts provided under this Agreement, and no payments or benefits due hereunder
shall be assignable in anticipation of payment either by voluntary or
involuntary acts or by operation of law.
(g)    Severability. It is the desire of the parties hereto that this Agreement
be enforced to the maximum extent permitted by law, and should any provision
contained herein be held unenforceable by a court of competent jurisdiction, the
parties hereby agree and consent that such provision shall be reformed to create
a valid and enforceable provision to the maximum extent permitted by law;
provided, however, if such provision cannot be reformed, it shall be deemed
ineffective and deleted herefrom without affecting any other provision of this
Agreement. This Agreement should be construed by limiting and reducing it only
to the minimum extent necessary to be enforceable under then applicable law.
(h)    Construction. The headings and captions of this Agreement are provided
for convenience only and are intended to have no effect in construing or
interpreting this Agreement. The language in all parts of this Agreement shall
be in all cases construed according to its fair meaning and not strictly for or
against the Company or Executive.
(i)    Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, and all of which together will
constitute one document.
(j)    Nonwaiver. No failure or neglect of either party hereto in any instance
to exercise any right, power or privilege hereunder or under law shall
constitute a waiver of any other right, power or privilege or of the same right,
power or privilege in any other instance. All waivers by either party hereto
must be contained in a written instrument signed by the party to be charged and,
in the case of the Company, by an officer of the Company (other than Executive)
or other person duly authorized by the Company.
(k)    Notices. Any notice, request, consent or approval required or permitted
to be given under this Agreement or pursuant to law shall be in writing, and
effective upon receipt if to Executive at his residence, 6042 Rose Street,
Houston, Texas 77007, or to the Company’s principal office, as the case may be.


Page 11

--------------------------------------------------------------------------------





(l)    Section 409A.
(i)    Interpretation. Each payment under this Agreement is intended to be (1)
exempt from Section 409A of the Code, the regulations and other binding guidance
promulgated thereunder (“Section 409A”), including, but not limited to, by
compliance with the short-term deferral exemption as specified in Treas. Reg. §
1.409A-1(b)(4), or (2) compliant with Section 409A, and the provisions of this
Agreement will be administered, interpreted and construed accordingly. Payments
under this Agreement in a series of installments shall be treated as a right to
receive a series of separate payments for purposes of Section 409A.
(ii)    Separation from Service. Executive shall be considered to have incurred
a “separation from service” with the Company and its affiliates within the
meaning of Treas. Reg. § 1.409A-1(h)(1)(ii) as of the Termination Date.
(iii)    Specified Employee. Notwithstanding any other provision in this
Agreement to the contrary, payments and benefits payable under this Agreement
due to a “separation from service” within the meaning of Section 409A that are
deferred compensation subject to (and not otherwise exempt from) Section 409A
that would otherwise be paid or provided during the six-month period commencing
on the date of Executive’s “separation from service” within the meaning of
Section 409A, shall be deferred until the first business day after the date that
is six (6) months following Executive’s “separation from service” within the
meaning of Section 409A.
(iv)    Reimbursements. To the extent that reimbursements or other in-kind
benefits under this Agreement constitute “nonqualified deferred compensation”
for purposes of Section 409A, (1) all expenses or other reimbursements hereunder
shall be made on or prior to the last day of the second taxable year following
Executive’s “separation from service” pursuant to Treasury Regulation
§ 1.409A-1(b)(9)(iii)(B), (B) any right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, and (C) no
such reimbursement, expenses eligible for reimbursement, or in-kind benefits
provided in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.
(v)    Unfunded Status. Amounts payable pursuant to this Agreement are intended
to be unfunded for purposes of Section 409A. Although bookkeeping accounts may
be established with respect to payments due under the Agreement, any such
accounts shall be used merely as a bookkeeping convenience. No provision of this
Agreement shall require the Company to purchase assets, place assets in a trust
or segregate assets in connection with amounts due under the Agreement. Any
obligation of the Company to Executive under this Agreement shall be based
solely upon any contractual obligations that may be created by this Agreement.


Page 12

--------------------------------------------------------------------------------





(m)    No Duty to Mitigate. In no event shall Executive be obligated to seek
other employment or take any other action by way of mitigation of the amounts
payable to Executive under any of the provisions of this Agreement and such
amounts shall not be reduced whether or not Executive obtains other employment.
(n)    Director’s and Officer’s Insurance. The Company shall provide Executive
with Director’s and Officer’s insurance coverage, including indemnification, on
terms no less favorable than the terms of the coverage provided to similarly
situated current and former directors and officers of the Company. In the event
this Section 11(n) is challenged (other than by Executive or Executive’s
representatives), Executive’s reasonable expenses incurred in connection
therewith shall be reimbursed by the Company.
(o)    Non-Disparagement. The Company agrees that it will refrain from
disclosing, communicating or publishing any Disparaging Information about
Executive to third parties, whether such disclosures, communications, or
publications are made on behalf of the Company directly or indirectly through
its affiliates or its or their respective officers, directors or employees.
Disparaging Information shall have the same definition as contained in Exhibit
B, Release, article 4.
[Execution Page Follows]


Page 13

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below, but effective as of the Effective Date.


BRISTOW GROUP INC. (“COMPANY”)






By:                                     Date: ____________, 2016    
Name: Jonathan E. Baliff
Title: President, Chief Executive Officer and Director






K. JEREMY AKEL (“EXECUTIVE”)






By:                                     Date: ____________, 2016
K. Jeremy Akel




Page 14

--------------------------------------------------------------------------------






EXHIBIT A
Outstanding Equity and Performance Cash Awards
1. Options
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Grant Date
 
Option Price
 
 
Options Remaining Exercisable
 
 
Options Unvested as
of the Effective Date
and Accelerating on
the Termination Date
 
 
 Option
        Expiration
 
5/25/2012
 
$
43.38
 
 
 
15,045
 
 
 
 
 
 
 
6/19/2017
 
6/6/2013
 
$
62.65
 
 
 
16,751
 
 
 
5,584
 
 
 
6/19/2017
 
6/4/2014
 
$
74.37
 
 
 
24,491
 
 
 
16,328
 
 
 
6/19/2017
 
6/4/2015
 
$
58.17
 
 
 
49,146
 
 
 
49,146
 
 
 
6/19/2017
 

2. Restricted Stock Units (RSUs)
 
 
 
 
 
 
 
 
 
 
Grant Date
 
RSUs
Granted
 
 
RSUs Subject to Accelerated Vesting
 
6/6/2013
 
 
6,365
 
 
 
6,365
 
6/4/2014
 
 
5,902
 
 
 
5,902
 
6/4/2015
 
 
9,327
 
 
 
9,327
 

3. Performance Cash Awards
 
Grant Date
 
Actual Amount
6/6/2013
 


$549,356.81


 
 
 
Grant Date
 
Target Amount
6/4/2014
 
$
439,189


 
 
 
6/4/2015
 
$
548,986


 
 
 




 
 
 
 
 







Page A-1

--------------------------------------------------------------------------------






EXHIBIT B
RELEASE
Pursuant to the terms of the Separation Agreement and Release In Full effective
as of April 18, 2016, between Bristow Group Inc. (the “Company”) and me (the
“Separation Agreement”) and the Amended and Restated Severance Benefits
Agreement dated as of April 10, 2012 between the Company and me (the “Employment
Agreement”), and in consideration of the payments made to me and other benefits
to be received by me pursuant thereto, I, K. Jeremy Akel, do freely and
voluntarily enter into this RELEASE (the “Release”), which shall become
effective and binding on the eighth day following my signing this Release as
provided herein (the “Waiver Effective Date”). It is my intent to be legally
bound, according to the terms set forth below.
In exchange for the payments and other benefits to be provided to me by the
Company pursuant to Section 2 through Section 8 of the Separation Agreement (the
“Separation Benefits”), I hereby agree and state as follows:
1.    I, individually and on behalf of my heirs, personal representatives,
successors, and assigns, release, waive, and discharge the Company, its
predecessors, successors, parents, subsidiaries, merged entities, operating
units, affiliates, divisions, insurers, administrators, trustees, and the
agents, representatives, officers, directors, shareholders, employees and
attorneys of each of the foregoing (hereinafter “Released Parties”), from all
claims, debts, liabilities, demands, obligations, promises, acts, agreements,
costs, expenses, damages, actions, and causes of action, whether in law or in
equity, whether known or unknown, suspected or unsuspected, arising from my
employment and termination from employment with the Company, including but not
limited to any and all claims pursuant to Title VII of the Civil Rights Act of
1964, as amended by the Civil Rights Act of 1991 (42 U.S.C. § 2000e, et seq.),
which prohibits discrimination in employment based on race, color, national
origin, religion or sex; the Civil Rights Act of 1866 (42 U.S.C. §§1981, 1983
and 1985), which prohibits violations of civil rights; the Age Discrimination in
Employment Act of 1967, as amended, and as further amended by the Older Workers
Benefit Protection Act (29 U.S.C. §621, et seq.), which prohibits age
discrimination in employment; the Employee Retirement Income Security Act of
1974, as amended (29 U.S.C. § 1001, et seq. ), which protects certain employee
benefits; the Americans with Disabilities Act of 1990, as amended (42 U.S.C. §
12101, et seq.), which prohibits discrimination against the disabled; the Family
and Medical Leave Act of 1993 (29 U.S.C. § 2601, et seq.), which provides
medical and family leave; the Fair Labor Standards Act (29 U.S.C. § 201, et
seq.), including the wage and hour laws relating to payment of wages; and all
other federal, state and local laws and regulations prohibiting employment
discrimination. This Release also includes, but is not limited to, a release of
any claims for breach of contract, including breach of the Employment Agreement,
mental pain, suffering and anguish, emotional upset, impairment of economic
opportunities, unlawful interference with employment rights, defamation,
intentional or negligent infliction of emotional distress, fraud, wrongful
termination, wrongful discharge in violation of public policy, breach of any
express or implied covenant of good faith and fair dealing, that the Company has
dealt with me unfairly or in bad faith, and all other common law contract and
tort claims.
Notwithstanding the foregoing, I am not waiving any rights or claims under the
Separation Agreement or the Employment Agreement or that may arise after this
Release is signed by me. Moreover, this Release does not apply to any claims or
rights which, by operation of law, cannot be waived, including the right to file
an administrative charge or participate in an administrative investigation or
proceeding; however, by signing this Release I disclaim and waive any right to
share or participate in any monetary award resulting from the prosecution of
such charge or investigation or proceeding. Nothing in this Release shall affect
in any way my rights of indemnification and directors and officers liability
insurance


Page B-1

--------------------------------------------------------------------------------





coverage provided to me pursuant to the Company’s (or any Company affiliate’s or
subsidiary’s) certificate of incorporation, by-laws or other constituent
documents, and/or pursuant to any other agreements or policies including,
without limitation, directors’ and officers’ insurance policies in effect prior
to the effective date of my termination of employment or service to the Company,
which shall continue in full force and effect, in accordance with their terms,
following the Waiver Effective Date. Nothing in this Release shall affect my
rights as a shareholder of the Company. Nothing in this release will affect my
vested benefits under any pension benefit plan or any benefits that are vested
or any claim accrued under the terms of a health benefit plan.
2.    I forever waive and relinquish any right or claim to reinstatement to
active employment or service with the Company, its affiliates, subsidiaries,
divisions, parent, and successors. I further acknowledge that the Company has no
obligation to rehire or return me to active duty or service at any time in the
future.
3.    I acknowledge that all agreements applicable to my employment respecting
non-competition, non-solicitation, non-recruitment, and the confidential or
proprietary information of the Company shall continue in full force and effect
as described in the Separation Agreement.
4.    I agree for a period of one year from the Waiver Effective Date not to,
directly or indirectly, disclose, communicate, or publish any intentionally
disparaging, negative, harmful, or disapproving information, written
communications, oral communications, electronic or magnetic communications,
writings, oral or written statements, comments, opinions, facts, or remarks, of
any kind or nature whatsoever (collectively, “Disparaging Information”),
concerning or related to any of the Released Parties. I understand and
acknowledge that this non-disparagement clause prevents me from disclosing,
communicating, or publishing, directly or indirectly, any Disparaging
Information concerning or related to the Released Parties. Further, I
acknowledge that in executing this Agreement, I have knowingly, voluntarily, and
intelligently waived any free speech, free association, free press or First
Amendment to the United States Constitution (including, without limitation, any
counterpart or similar provision or right under the Texas Constitution or any
other state constitution which may be deemed to apply) rights to disclose,
communicate, or publish Disparaging Information concerning or related to the
Released Parties. I also understand and agree that I have had a reasonable
period of time to consider this non-disparagement clause, to review the
non-disparagement clause with my attorney, and to consent to this clause and its
terms knowingly and voluntarily. I further acknowledge that this
non-disparagement clause is a material term of this Agreement. If I breach this
paragraph 4, the Company will not be limited to a damages remedy, but may seek
all other equitable and legal relief including, without limitation, a temporary
restraining order, temporary injunctive relief, a permanent injunction, and its
attorneys’ fees and costs, against me and any other persons, individuals,
corporations, businesses, groups, partnerships or other entities acting by,
through, under, or in concert with me. I further acknowledge that if I breach
this paragraph 4 or Section 10 of the Separation Agreement, the Company shall
have no further obligation to pay or provide any unpaid Separation Benefits.
Nothing in this Waiver and Release shall, however, be deemed to prevent me from
testifying fully and truthfully in response to a subpoena from any court or from
responding to investigative inquiry from any governmental agency or during
interviews of audit committee counsel related to or in anticipation of
government investigations.
5.    I hereby acknowledge and affirm as follows:
(a)    I have been advised to consult with an attorney prior to signing this
Release.
(b)    I have been extended a period of 45 days in which to consider this
Release.


Page B-2

--------------------------------------------------------------------------------





(c)    I understand that for a period of seven days following my execution of
this Release, I may revoke the Release by notifying the Company, in writing, of
my desire to do so. I understand that after the seven-day period has elapsed and
I have not revoked this Release, it shall then become effective and enforceable.
(d)    Except as provided in the Separation Agreement, I acknowledge that I have
received payment for all wages and other compensation due up to the Termination
Date, including any reimbursement for any and all business related expenses. I
further acknowledge that the Separation Benefits are consideration to which I am
not otherwise entitled under any Company plan, program, or prior agreement.
(e)    I certify that I have returned all property of the Company, including but
not limited to, laptops, i-pads, handheld devices, keys, credit and fuel cards,
parking and building passes, files, lists, and documents of all kinds regardless
of the medium in which they are maintained.
(f)    I have carefully read the contents of this Release and I understand its
contents. I am executing this Release voluntarily, knowingly, and without any
duress or coercion.
(g)    I have been informed in writing in the attached Schedule A to this
Release of: (1) the unit of individuals considered for termination and offered a
payment and benefits package in exchange for a waiver and release, (2) the
eligibility factors for the offer, (3) the time limits applicable, (4) the job
titles and ages of all individuals eligible or selected for the package, and (5)
the ages of all individuals in the same job classification or organizational
unit who are not selected or eligible for the payment and benefits package;
6.    I acknowledge that this Release shall not be construed as an admission by
any of the Released Parties of any liability whatsoever, or as an admission by
any of the Released Parties of any violation of my rights or of any other
person, or any violation of any order, law, statute, duty or contract.
7.    In the event that any provision of this Release should be held void,
voidable, or unenforceable, the remaining portions shall remain in full force
and effect.
8.    I hereby declare that this Release and the Separation Agreement constitute
the entire and final settlement between me and the Company, superseding any and
all prior agreements, including the Employment Agreement, and that the Company
has not made any promise or offered any other agreement, except those expressed
in this Release and the Separation Agreement, to induce or persuade me to enter
into this Release.
9.    I understand that in order to be effective this Release must be executed
by me, without subsequent revocation, and delivered to the Company such that the
Waiver Effective Date occurs on or before the date that is forty-five days after
the Termination Date, as prescribed in the Agreement.


Page B-3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have signed this Release on the __ day of ____, 2016.




 
 
 
 
 
K. Jeremy Akel
 
 
 
 
 
 
Witness
 
 
 
 
 
 
 
 
 
 
 
Name:
 
 
Date:
 
 







Page B-4

--------------------------------------------------------------------------------







Schedule A
(A)    The decisional unit is officers of the Company at the vice president
level and above.
(B)    Three employees were selected for employment termination and are being
offered a payment and benefits package in exchange for a waiver and release
agreement. To accept the package, the terminated employee must sign before a
witness and return the waiver and release agreement to the Company within
forty-five (45) days of the date of termination. After a signed and witnessed
copy of the waiver and release indicating acceptance of the offer has been
returned to the Company, the employee will then have 7 days to revoke the waiver
and release agreement and must do so by delivering a written statement of
revocation to which must be received no later than the close of business on the
7th day after acceptance.
(C)    The following is a listing of the ages of such officers who were released
from employment and received the offer of a payment and benefits package in
exchange for signing a waiver and release agreement and a listing of the ages of
such officers who were not so released.
Age of officer
# Released
# Not Released
42
0
1
43
0
1
44
0
1
47
1
0
48
0
1
52
0
1
53
0
1
55
0
1
58
1
2
59
0
2
60
0
1
64
1
0









Page B-5